DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ben Williams on Thursday, September 2, 2021.
The application has been amended as follows: 
Claim 1, Line 5: Delete “and”
Claim 1, Line 10: Replace “collimator;” with --
collimator; and
a translucent lens cap configured to seat overtop the optic; --
Claim 2, Line 3: Deleted “and”
Claim 2, Lines 4-5: Replace “a translucent lens cap configured to seat overtop the optic and securably fasten to the base” with -- wherein the translucent lens cap is configured to securably fasten to the base --
Claim 14, Line 9: Delete “and”
Claim 14, Line 12: Replace “comprising the optic;” with --
comprising the optic; and
fitting a translucent lens cap over the optic; --
Allowable Subject Matter


Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to Independent Claims 1, 7, and 14, the Applicant has sufficiently claimed and defined the aircraft light collimation and redirection apparatus and the method of redirecting emitted light through an optic, whereby the prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the claimed elements relative to one another, in particular to:
Independent Claim 1: a light source adapted to mount exteriorly upon the aircraft, said light source 8comprising a plurality of emitters; 9an optic configured to seat over the light source and enclose the plurality of 10emitters, said optic comprising: 11a plurality of collimators adapted to seat over the plurality of 12emitters wherein at least one emitter is disposed within 13each collimator; 14and a translucent lens cap configured to seat overtop the optic; wherein light emitted from the light source is collimated, focused, and reflected 15and/or refracted to direct and/or redirect the light within each said 16collimator to maximize luminous intensity at all statutorily required points 17of observation while minimizing the luminous efficacy required to be 18output by each emitter;
Independent Claim 7: a light source adapted to mount exteriorly upon the aircraft, said light source 19comprising a plurality of emitters disposed upon a base; 20an optic configured to seat over the light source and enclose the plurality of emitters, said optic comprising: Page 20 of 25a plurality of collimators adapted to seat over the plurality of emitters wherein at least one emitter is disposed within 3each collimator; 4a lens cap having a lenticulate lens portion to focus and magnify light 5emitted thereunder; and 6a heat sink; 7wherein light emitted from the light source is 
Independent Claim 14: 10creating an optic comprising a plurality of collimators, each said collimator 11having at least one lenticle disposed therein, each said lenticle 12specifically adapted to reflect and/or refract light along pathways that 13collimate the light along at least one particular steradian; 14fitting the optic overtop of a plurality of emitters such that each of the plurality 15of emitters is disposed interior to at an associated collimator 16disposed comprising the optic; and fitting a translucent lens cap over the optic; 17wherein each collimator focuses and collimates emitted light along at least one 18particular steradian to increase the luminous energy density and 19perceived luminance along the said particular steradian, without 20increasing the luminous efficacy required by the emitter to meet the said intensity; and Page 23 of 25wherein light is collimated within particular steradians in each of a coronal, transverse, and sagittal plane relative the aircraft to meet or exceed 3standards for aviation safety.
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but is not considered exhaustive:
		U.S. Patent 9,777,903 B2 to Jha et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

Wednesday, September 1, 2021
/Jason M Han/Primary Examiner, Art Unit 2875